

116 HCON 126 IH: Expressing the sense of the Congress that the President should direct the Secretary of State to immediately issue a notice of intent to terminate the commercial and power coordination provisions of the Columbia River Treaty between the United States and Canada.
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 126IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Newhouse (for himself, Mr. Schrader, and Mr. Walden) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of the Congress that the President should direct the Secretary of State to immediately issue a notice of intent to terminate the commercial and power coordination provisions of the Columbia River Treaty between the United States and Canada.Whereas the U.S. Entity Regional Recommendation for the Future of the Columbia River Treaty after 2024 was issued in December 2013 calling for the prompt renegotiation of the Columbia River Treaty between the United States and Canada;Whereas Article XIX of the Columbia River Treaty allows the United States to issue a 10-year advance notice of its intent to terminate the commercial and power coordination provisions of the Treaty;Whereas the first opportunity for the United States to issue a termination notice was in 2014;Whereas the U.S. Entity Regional Recommendation for the Future of the Columbia River Treaty after 2024 called upon the United States to pursue other options absent a renegotiated Treaty by 2015;Whereas the United States and Canada did not commence negotiations to modernize the Columbia River Treaty until 2018;Whereas the United States and Canada have conducted 10 rounds of Columbia River Treaty negotiations since early 2018, including only two negotiating sessions in 2020;Whereas the Columbia River Treaty requires that Northwest electric ratepayers in the States of Idaho, Montana, Oregon, and Washington annually send between $150 and $250 million of clean, renewable United States hydropower north to British Columbia;Whereas in return, Canada provides the United States with a hydropower operation that creates less than $15 million in value;Whereas the United States Government’s failure to issue the termination notice in 2014, pursuant to Article XIX of the Columbia River Treaty, has cost Northwest electric ratepayers approximately $1 billion to date, a figure that grows each day;Whereas the notice of intent to terminate the commercial and power coordination provisions under Article XIX of the Columbia River Treaty does not impact the Treaty’s flood control provisions; andWhereas the issuance of the notice of intent to terminate the commercial and power coordination provisions initiates a 10-year period for the United States and Canada to negotiate a modernized Treaty equitable to both countries before any changes to the current Treaty enter into force: Now, therefore, be it That it is the sense of the Congress that the President should direct the Secretary of State to immediately issue a notice of intent to terminate the commercial and power coordination provisions of the Columbia River Treaty between the United States and Canada. 